Citation Nr: 1717275	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-06 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for the residuals of a left shoulder injury, including degenerative joint disease, status post distal clavicle resection.  


REPRESENTATION

Appellant represented by:	Christopher R. Debski, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from January 1983 to December 1991.

This case was previously before the Board of Veterans' Appeals (Board) in July 2016, when it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. increased the Veteran's rating from 10 percent to 20 percent, effective February 17, 2010.  Because that rating did not constitute a full grant of the benefit sought on appeal, the case was returned to the Board for further appellate action.  

In April 2016, the Veteran testified before the undersigned at a video conference hearing.  


FINDINGS OF FACT

Since February 17, 2010, residuals of a left shoulder injury, including degenerative joint disease, status post distal clavicle resection have not been manifested by a limitation of left shoulder motion to a point midway between the side and shoulder level.


CONCLUSION OF LAW

Since February 17, 2010, the criteria for a rating in excess of 20 percent for residuals of a left shoulder injury, including degenerative joint disease, status post distal clavicle resection, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201-5203 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 U.S.C.A. § 3.159 (2016).  After reviewing the record, the Board finds that VA has met that duty.  

In March 2010, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claim.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and, therefore, the Board will proceed to the merits of the appeal.  

During his hearing April 2016 video conference with the undersigned the Veteran testified that symptoms due to his service-connected left shoulder disability had gotten worse, that it was more painful, and that it impaired his job performance.  Therefore, he maintained that an increased rating was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1 (2016).  

In evaluating impairment of the upper extremities, it is often important to determine the Veteran's major or dominant upper extremity.  Impairment of a major upper extremity can frequently result in a rating higher than that assignable for impairment of the minor upper extremity.  38 C.F.R. § 4.69 (2016).  In this case, the Veteran is left-handed; hence, his left shoulder disorder affects his major extremity.  

The Veteran's left shoulder disability is rated as limitation of motion of the arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).  A 20 percent rating is warranted when motion of the major arm is limited to shoulder level.  A 30 percent rating is warranted when the motion of the major arm is limited to midway between the side and shoulder level.  

Also applicable in rating the Veteran's left shoulder disability is 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2016).  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2016).  Under that Code a maximum 20 percent rating is warranted for nonunion of the clavicle or scapula with loose movement or for dislocation.  

Potentially applicable in rating the Veteran's left shoulder disability is 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2016).  Under that Code a 20 percent rating is warranted for malunion of the humerus manifested by moderate deformity.  A 20 percent rating is also warranted for infrequent episodes of dislocation of the scapulohumeral joint and guarding of movement only at shoulder level.  A 30 percent rating is warranted malunion of the major humerus manifested by marked deformity, or by frequent episodes of dislocation of the scapulohumeral joint and guarding of all arm movements.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

In determining the adequacy of assigned disability ratings, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40 (2016).  Consideration must also be given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45 (2016). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A review of the evidence discloses that the Veteran's service-connected left shoulder disability has been treated by VA throughout the course of the appeal.  He was also examined by VA in July 2010, March 2015, and November 2016 to determine the severity of his disorder.  The primary manifestations of the disorder have been pain, tenderness to palpation, tightness, crepitus, and limitation of motion.  In addition, the September 2016 report of consultation with a VA Orthopedic Surgery Service and the reports of the two most recent VA examinations suggest that he experiences some reduced left arm strength and mild atrophy of disuse.  Pain, weakness, fatigability or incoordination limit his functional ability with repeated use over a period of time or with flare-ups.  Such findings meet or more nearly approximate the schedular criteria for the 20 percent rating currently in effect.  

The preponderance of the evidence, including the VA outpatient treatment records and reports of the VA examinations, is against a higher rating.  For example, there is no evidence that the Veteran's limitation of motion is reduced to midway between his side and shoulder level.  The report of the March 2015 VA examination shows that he is able to raise his left arm to at least 50 degrees in each plane of movement.  VA treatment records and reports of the July 2010 and November 2016 VA examinations show that he can elevate his left arm to at least shoulder level.  There is no evidence of any increased limitation of motion following repetitive motion studies.  In addition, there is no evidence of redness, heat, deformity, ankylosis, instability or episodes of dislocation of the scapulohumeral joint, or malunion, fibrous union, or nonunion of the humerus to suggest a higher rating.  While the Veteran has difficulty with overhead work and receives help at work, he does not use any braces or assistive devices; and he acknowledges that he has not missed work due to his left shoulder disability.  In addition, the preponderance of the evidence, such as the July 2010 VA examination is against a finding that he is unable to perform his daily activities.  Therefore, the Board finds that his service-connected left shoulder disability is does not warrant an evaluation in excess of 20 percent at this time.  

Finally, the symptoms presented by the Veteran's left shoulder disability are fully contemplated by the rating schedule.  The rating schedule provides higher ratings for increased symptoms, and there is no evidence that his disability picture is exceptional when compared to other veterans with the same disorder.  Thus, the Board finds no evidence warranting a referral of this claim to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321 (2016); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a rating in excess of 20 percent for the residuals of a left shoulder injury, including degenerative joint disease, status post distal clavicle resection is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


